Exhibit 10.2

 

MEDIANET GROUP TECHNOLOGIES, INC.

Non-Qualified Stock Option Agreement

This Non-Qualified Stock Option Agreement certifies that, pursuant to the
MediaNet Group Technologies, Inc. (the “Company”) Omnibus Equity Compensation
Plan (the “Plan”), the Compensation Committee has granted an option to purchase
shares of common stock, par value $.001 per share (the “Common Stock”) of
MediaNet Group Technologies, Inc. as stated below. Capitalized terms used herein
and not defined shall have the meaning ascribed to such terms in the Plan.

  Optionee: Charles Arizmendi               Address: 6118 Vista Linda Ln      
Boca Raton FL 33433               Number of Shares 5 million shares of the
Common Stock (the Subject “Option Shares”)   to the Option                  
Option Exercise Price: US$0.31 per share of Common Stock (the “Per              
  Share Exercise Price.               Grant Date: November 30, 2011 (the “Grant
Date”)                 MEDIANET GROUP TECHNOLOGIES, INC.             Dated:  As
of November 30, 2011 By:           Name: Michael Hansen         Title: CEO      
       

 

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof as described in Exhibit A attached hereto and made a part
hereof. The undersigned hereby acknowledges receipt of a copy of the MediaNet
Group Technologies, Inc. Omnibus Equity Compensation Plan, a copy of which is
attached hereto as Exhibit B, and agrees to be bound by the terms of such Plan.

 

    OPTIONEE   Dated:  As of November 30, 2011           Name: Charles Arizmendi
 

 



 

 

 



EXHIBIT A

 

Terms and conditions of the Non-Qualified Stock Option Agreement for Employees

 

Grant of Option. MediaNet Group Technologies, Inc., a Nevada corporation (the
“Company”), hereby grants to the Optionee, as of the Grant Date an option (the
“Option”), pursuant to the Plan, to purchase the Option Shares at the Per Share
Exercise Price, purchasable as set forth in and subject to the terms and
conditions of this Option and the Plan. Except where the context otherwise
requires, the term “Company” shall include all future subsidiaries of the
Company as defined in Sections 424(e) and 424(f) of the Internal Revenue Code of
1986, as amended or replaced from time to time (the “Code”).

Non-Qualified Stock Option. The Option shall constitute and be treated at all
times by the Optionee and the Company as a "non-qualified stock option" for U.S.
Federal income tax purposes and shall not constitute and shall not be treated as
an "incentive stock option" as defined under Section 422(b) of the Code.

Exercise of Option and Provisions for Termination; Vesting Schedule. The Option
shall vest as follows: 312,500 of the Option Shares will vest and become
exercisable on March 31, 2012; 312,500 of the Option Shares will vest and become
exercisable at the end of each of fifteen successive calendar quarters
thereafter. Except as otherwise provided in this Agreement, this Option may be
exercised at any time during the period (the “Exercise Period”) commencing on
March 31, 2012 and terminating on March 31, 2022 (the “Expiration Date”). This
Option may not be exercised at any time on or after the Expiration Date.

Exercise Procedure. Subject to the conditions set forth in this Agreement and
the Plan, this Option shall be exercised by the Optionee’s delivery of written
notice of exercise to the General Counsel of the Company, specifying the number
of Option Shares to be purchased and the purchase price to be paid therefore
(the “Purchase Price”). Such notice must be signed and dated and be accompanied
by payment in full of the Purchase Price in accordance with Section 4 of this
Agreement. Such exercise shall be effective upon receipt by the General Counsel
of the Company of such written notice together with the Purchase Price. The
Optionee may purchase less than the number of Shares covered hereby, provided
that no partial exercise of this Option may be for any fractional Share.

Payment of Purchase Price. Payment of the Purchase Price for the Shares
purchased upon the exercise of this Option shall be made by delivery to the
Company of one or some combination of the following items of consideration with
a value on the date of exercise equal to the Purchase Price of the subject
Shares:

cash;

a certified check or bank check;

a cash equivalent instrument that is reasonably acceptable to the Company; or

shares of Common Stock (provided that the such shares of Common Stock have been
held by the Optionee (or any other person or persons exercising the Option) for
at least six months).

Delivery of Option Shares: Compliance with Securities Law, Etc.

General. The Company shall, upon payment of the option price for the number of
Option Shares purchased and paid for, make prompt delivery of such Option Shares
to the Optionee, provided that if any law or regulation require the Company to
take any action with respect to such Option Shares before the issuance thereof,
then the date of delivery of such Option Shares shall be extended for the period
necessary to complete such action.

Listing Qualifications, Securities Law Compliance, Etc. Notwithstanding anything
to the contrary in this Agreement, no shares of Common Stock purchased upon
exercise of the Option, and no certificate representing such shares, shall be
issued or delivered if (a) such shares have not been admitted to listing upon
official notice of issuance on each stock exchange, if any, upon which shares of
that class are then listed, or (b) in the opinion of counsel to the Company,
such issuance or delivery would (i) cause the Company to be in violation of or
to incur liability under any federal, state or other securities law, or any
other requirement of law or any requirement of any stock exchange regulations or
listing agreement to which the Company is a party, or of any administrative or
regulatory body having jurisdiction over the Company or (ii) require
registration (apart from any registrations as have been theretofore completed by
the Company covering such shares) under any federal, state, or other securities
or similar law.

 

 



No Special Employment or Similar Rights. Nothing contained in the Plan or this
Option shall be construed or deemed by a person under any circumstances to bind
the Company to continue the employment or other relationship of the Optionee
with the Company for the period within which this Option may be exercised or
otherwise.

Rights as a Shareholder. The Optionee shall have no rights as a shareholder with
respect to any Option Shares which may be purchased by exercise of this Option
(including, without limitation, any rights to receive dividends or non-cash
distributions with respect to such Option Shares) unless and until a certificate
representing such Option Shares is duly issued and delivered to the Optionee. No
adjustment shall be made for dividends or other rights for which the record date
is prior to the date such certificate is issued.

Adjustment Provisions.

General. If, through or as a result of any consolidation of shares of Common
Stock, merger or consolidation of the Company or its Subsidiaries or sale or
other disposition by the Company or its Subsidiaries of all or a portion of its
assets, any other change in the Company's or its Subsidiaries' corporate
structure, or any distribution to shareholders other than a cash dividend
results in the outstanding shares of Common Stock, or any securities exchanged
therefor or received in their place, being exchanged for a different number or
class of shares of Common Stock or other securities of the Company, or for
shares of Common Stock or other securities of any other Company; or new,
different or additional shares or other securities of the Company or of any
other Company being received by the holders of outstanding shares of Common
Stock, the Optionee shall, with respect to this Option or any unexercised
portion hereof, be entitled to the rights and benefits, and be subject to the
limitations, set forth in the Plan.

Board Authority to Make Adjustments. Any adjustments under this Section 8 will
be made by the Board of Directors and/or the Compensation Committee, whose
determination as to what adjustments, if any, will be made and the extent
thereof will be final, binding and conclusive. No fractional Shares will be
issued pursuant to this Option on account of any such adjustments.

Withholding Taxes. The Company’s obligation to deliver Option Shares upon the
exercise of this Option shall be subject to the Optionee’s satisfaction of all
applicable, federal, state and local income and employment tax withholding
requirements.

Financial Restatements Due to Intentional Misconduct or Gross Negligence.

(a) In the event that the disinterested and independent (as determined in
accordance with the NYSE AMEX listing standards) members of the Board of
Directors determine (the “Board Determination”) that the Optionee’s intentional
misconduct or gross negligence directly or indirectly caused or contributed to a
restatement of the Company’s consolidated financial statements due to the
material non-compliance of the Company with any financial reporting requirement
under the U.S. federal securities laws, whether such restatement is required by
law or the Board of Directors determines, in its discretion, such restatement is
necessary or desirable to serve the best interests of the Company, then any
vested and unvested Options then held by the Optionee that were granted during
the three month period prior to or the nine month period following the first
public issuance or filing with the Securities Exchange Commission (whichever
occurs first) of the incorrect financial statements shall be immediately
cancelled and rendered null and void without any payment therefor. In addition,
for any Options that were exercised during the nine month period following the
first public issuance or filing with the Securities Exchange Commission
(whichever occurs first) of the incorrect financial statements (the “Covered
Options”), the Optionee shall be required to repay or otherwise reimburse the
Company, upon demand, an amount in cash or shares of Common Stock having a value
equal to the amount described in clause (i), (ii) or (iii) below, depending on
whether the Optionee still holds the Option Shares acquired upon exercise of the
Covered Options:

 

 



(i) to the extent that such Option Shares have been sold, the difference between
the aggregate proceeds received from such sale of such Option Shares over the
aggregate Option Exercise Price for such Option Shares,

(ii) to the extent that such Option Shares have been transferred otherwise than
for value (ex. a transfer by gift, a transfer upon death), the difference
between: (x) the greatest of (a) the Fair Market Value (as defined in the Plan)
of such Option Shares on the date the Covered Options were exercised, (b) the
Fair Market Value of such Option Shares on the date the Option Shares underlying
the Covered Options were transferred and (c) the Fair Market Value of such
Option Shares on the date of the Board Determination and (y) the aggregate
Option Exercise Price with respect to such Option Shares; and/or

(iii) to the extent that such Option Shares have not been sold or otherwise
transferred at the time the Company demand is made, the difference between: (x)
the greater of (a) the Fair Market Value of such Option Shares on the date the
Covered Options were exercised and (b) the Fair Market Value of such Option
Shares on the date of the Board Determination and (y) the aggregate Option
Exercise Price with respect to such Option Shares.

(b) This section does not constitute the Company’s exclusive remedy for the
Optionee’s commission of intentional misconduct or gross negligence. The Company
may seek any additional legal or equitable remedy, including injunctive relief,
for any such violations. The provisions in this section are essential economic
conditions to the Company’s grant of Options to the Optionee. By receiving the
grant of Options hereunder, the Optionee agrees that the Company may deduct from
any amounts it owes the Optionee from time to time (such as wages or other
compensation, deferred compensation credits, vacation pay, any severance or
other payments owed following a Termination of Employment, as well as any other
amounts owed to the Optionee by the Company) to the extent of any amounts the
Optionee owes the Company under this section. The provisions of this section and
any amounts repayable by the Optionee hereunder are intended to be in addition
to any rights to repayment the Company may have under Section 304 of the
Sarbanes-Oxley Act of 2002 and other applicable law.

Representations. The Optionee represents, warrants and covenants that:

Any Option Shares purchased upon the exercise of this Option shall be acquired
for the Optionee’s account for investment only, and not with a view to, or for
sale in connection with, any distribution of the Option Shares in violation of
the Securities Act, or any rule or regulation under the Securities Act.

The Optionee has had such opportunity as he or she has deemed adequate to obtain
from representatives of the Company such information as is necessary to permit
the Optionee to evaluate the merits and risks of his or her investment in the
Company.

The Optionee is able to bear the economic risk of holding such Option Shares
acquired pursuant to the exercise of this Option for an indefinite period.

The Optionee understands the tax consequences of the granting of the Option, the
acquisition of rights to exercise the Option with respect to any Option Shares,
the exercise, release or other disposal of the Option and purchase of Option
Shares hereunder, and the subsequent sale or other disposition of any Option
Shares acquired hereunder. In addition, the Optionee understands that the
Company may be required to pay, or account for taxes in respect of any
compensation income, or other income or gain realized by the Optionee upon
exercise of the Option granted hereunder. To the extent that the Company is
required to pay, account for or withhold any such taxes, then, unless both the
Optionee and the Compensation Committee have otherwise agreed upon alternate
arrangements, the Optionee hereby agrees that the Company may deduct from any
payments of any kind otherwise due to the Optionee an amount equal to the total
taxes required to be so paid, accounted for or withheld (as permitted by law),
or if such payments are inadequate to satisfy such taxes, or if no such payments
are due or to become due to the Optionee, then the Optionee agrees to provide
the Company with cash funds or make other arrangements satisfactory to the
Company regarding such payment. It is understood that all matters with respect
to the total amount of taxes to be withheld in respect of any such compensation
income shall be determined by the Company in its sole discretion.

 

 



By making payment upon exercise of this option, the Optionee shall be deemed to
have reaffirmed, as of the date of such payment, the representations made in
this Section 11.

Restrictions on Transfer of Option Shares.

The Optionee hereby acknowledges and agrees that the Option shall not be
transferable by the Optionee other than by will or by the laws of descent and
distribution, and shall be exercisable during the lifetime of the Optionee only
by him or by his guardian or legal representative.

The Optionee hereby acknowledges that in connection with any public offering of
the Company’s Common Stock, the underwriters for the Company may require that
the Company's officers, directors, and/or certain other shareholders not sell
their Shares for a certain period of time before or after the effectiveness of
any registration statement of the Company filed in connection with such
offering. The Optionee hereby agrees that upon the Company's request in
connection with any such public offering, that the Optionee will not, directly
or indirectly, offer, sell, contract to sell, make subject to any purchase
option, or otherwise dispose of any Option Shares for a period requested by the
underwriter or its representative, not to exceed ten (10) days before and 90
days after the date of the effectiveness of any such registration statement,
without the prior written consent of the underwriter or its representative.

Legends. All stock certificates representing Option Shares issued to the
Optionee upon exercise of this Option shall have affixed thereto legends
substantially in the following form, in addition to any other legends required
by applicable state law:

“The shares of stock represented by this certificate are subject to certain
restrictions on transfer contained in an Option Agreement, a copy of which will
be furnished upon request by the issuer.”

Termination of Employment. The Option shall lapse and cease to be exercisable
within three months following a Termination of Employment for any reason (the
“Termination Exercise Period”). Upon a Termination of Employment of the Optionee
by the Company for any reason other than for cause, the Option granted
hereunder, to the extent not previously exercisable and vested, shall become
immediately exercisable and fully vested in accordance with its terms.
Notwithstanding the foregoing, the Termination Exercise Period shall be extended
to one year and the Option granted hereunder, to the extent not previously
exercisable and vested, shall become immediately exercisable and fully vested in
accordance with its terms, in the event employment shall have terminated:

as a result of Retirement or Disability; and

(ii) as a result of death, or if death shall have occurred during the
Termination Exercise Period. 

The Compensation Committee reserves the right to cancel or suspend the Option
granted hereunder if the Optionee is terminated for cause or the Compensation
Committee determines that the Optionee is competing or has competed with the
Company as set forth in Sections 3.15 and 14.2 of the Plan.

Effectiveness of the Grant of the Option. The grant of the Option by the Company
to the Optionee shall not become effective until the Optionee executes the cover
page of this Agreement and returns this Agreement with the executed cover page
to the Company. In the event the Optionee fails to execute and return this
Agreement to the Company within one month after the Grant Date, this Agreement
shall immediately terminate in all respects and this Agreement shall immediately
cease to be an operative contract.

Plan Documents. This Agreement is qualified in its entirety by reference to the
provisions of the Plan, as amended from time to time, which are hereby
incorporated herein by reference. The interpretation and construction by the
Compensation Committee of the Plan, this Agreement, the Option granted
hereunder, and such rules and regulations as may be adopted by the Compensation
Committee for the purpose of administering the Plan, shall be final, binding and
conclusive. Until the Option shall expire, terminate, or be exercised in full,
the Company shall, upon written request therefor, send a copy of the Plan, in
its then-current form, to the Optionee or any other person or entity then
entitled to exercise the Options.

 

 



Miscellaneous.

This Agreement may (except as provided in the Plan) only be amended, altered or
modified by a written instrument signed by the parties hereto, or their
respective successors, and it may not be terminated (except as provided herein
or in the Plan).

All notices under this Option shall be mailed or delivered by hand to (i) the
Company at the address set forth below, (ii) the Optionee at the address set
forth on the first page of this option, or (iii) at such other address as may be
designated in writing by either of the parties to one another.

  If to the Company: MediaNet Group Technologies, Inc.     5200 Town Center
Circle, Suite 601     Boca Raton, FL 33486         If to the Optionee: See
address of Optionee on the cover page of this Agreement.





Applicable Law. This Option shall be governed by and construed in accordance
with the laws of the State of Florida, but without regard to the principle of
conflict of laws thereof. If any one or more provisions of this Agreement shall
be found to be illegal or unenforceable in any respect, the validity and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby. The parties hereto hereby submit themselves to the
exclusive jurisdiction of the state or Federal courts located in Palm Beach
County, Florida and (a) agree and acknowledge that any claim, action or
proceeding regarding the Company or this Agreement shall be brought in such
courts, and (b) hereby waive any objections to such venue, including, without
limitation, any objections based on such venue being an inconvenient forum.

Entire Agreement. This Agreement constitutes the entire agreement between the
Company and the Optionee and supersedes any prior agreements and understandings,
oral or written, between the Company and the Optionee concerning the subject
matter of this Agreement.

Construction. The section headings contained in this Agreement are for reference
only and shall have no effect on the interpretation of any of the provisions of
this Agreement.

Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company and upon the legal
representatives, executors, administrators, heirs, legatees and any permitted
assignee of the Optionee.

 

 



 EXHIBIT B

 

COMPANY’S OMNIBUS EQUITY COMPENSATION PLAN

 

[See Attached]

 

 

 



 

 

 



 



